DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings received on 1/27/2020 are accepted to by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pastrick et al. (US 20060262550). 
Regarding claim 1, Pastrick teaches a vehicular exterior rearview mirror assembly (refer to Lighted exterior mirror system for a vehicle, US 2006/0262550), said vehicular exterior rearview mirror assembly comprising: 
a mirror head (an exterior rearview mirror assembly 710, [0142]) and a mounting base (mounted to the base 712, [0142]) configured for attachment at a side of a vehicle equipped with said vehicular exterior rearview mirror assembly (a housing 714 which is pivotally mounted to the base 712, [0142]; Fig. 39 shows a vehicle equipped with said vehicular exterior rearview mirror assembly), wherein said mirror head comprises a mirror casing and a reflective element (a housing 714 and a reflective element 716, [0142], Fig. 41A); and 
a turn signal indicator (“ground illuminating light assembly 718”, [0143]; “a ground illuminating security light (or a signal light)”, [0149], “the security light modules of the present invention may incorporate a signal light. In preferred form, the signal light modules (security light modules or combined security light/turn signal light modules”, [0163]), wherein said turn signal indicator (light assembly 718), with said mounting base (base 712) of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle (illustrated in a plan view of a vehicle in Fig.39 and 40, [0063-0064], vehicular exterior rearview mirror assembly 710, [0148]), and responsive to actuation by a driver of the equipped vehicle of a turn signal of the equipped vehicle (“Mirror reflective element is supported by a reflective element support member, such as a backing plate, which is preferably mounted to a positioning device, for example an electrical actuator … to permit repositioning of reflective element  within housing”, [0157]; “turn signal indicator assembly is actuated by said operator of said vehicle.” 
Regarding claim 2, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches the vehicular exterior rearview mirror assembly, wherein said turn signal indicator is disposed at a lower region of said mirror casing (Fig. 41A shows that light assembly 718 is disposed at a lower region of said mirror casing 714).
Regarding claim 3, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches the vehicular exterior rearview mirror assembly, wherein said turn signal indicator projects the turn signal icon (a light pattern 719 shown in FIG. 39, [0143]) via actuation of at least one light emitting diode of said turn signal indicator (“the 
Regarding claim 4, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches the vehicular exterior rearview mirror assembly, wherein said turn signal indicator projects an amber-colored turn signal icon via actuation of at least one amber light-emitting light emitting diode of said turn signal indicator (“the security light module (516, 616, or 718) may project a colored light, such as an amber light”, [0167]; “the signal light assembly … may project a white light or other colored light including a red light or a blue light (such as could be generated by a blue LED”; [0167]).
Regarding claim 8, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches, wherein said turn signal indicator projects at least one other icon onto the ground responsive to a respective at least one other input to said turn signal indicator (“first and second illuminator portions 734 and 740”, “light emitting surfaces 734b and 740b” [0146]; “the signal light modules (or security light modules or combined security light/turn signal light modules)”, “security light module 516' within signal light module 416''' ”; [0163]) “floodlight 751”, [0149]) “provide a side light and so function as a side marker”, [0087]).
Regarding claim 9, the vehicular exterior rearview mirror assembly according to claim 8 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 8. 
Pastrick further teaches, said turn signal indicator projects different colored icons responsive to respective inputs to said turn signal indicator (“the signal light assembly (216, 316, 416, 818, or 918) may project a white light or other colored light including a red light or a blue light (“such as could be generated by a blue LED or blue phosphor).  Likewise, the security light module (516, 616, or 718) may project a colored light, such as an amber light or a red light as desired”, [0167]).
Regarding claim 11, the vehicular exterior rearview mirror assembly according to claim 8 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 8. 
Pastrick further teaches, wherein said turn signal indicator projects a stop icon onto the ground proximate the side of the equipped vehicle when brake lights of the equipped vehicle are actuated (“a signal light that is adapted to projecting light generally rearwardly of the vehicle is included in the exterior mirror housing.  An actuator for the warning light is connected with the stoplight circuit, turn signal circuit, or both the 
Regarding claim 12, the vehicular exterior rearview mirror assembly according to claim 11 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 11. 
Pastrick further teaches, wherein said turn signal indicator projects the stop icon via red light emitted by said turn signal indicator (a signal light 32, preferably red [0076]; light provided from lamp 32 so as to be red and is provided for vehicles 40 in which the stop lamps, [0083]; “a signal light that is adapted to projecting light generally rearwardly of the vehicle is included in the exterior mirror housing.  An actuator for the warning light is connected with the stoplight circuit, turn signal circuit, or both the stoplight and turn signal circuit, of the vehicle in order to actuate the warning light when either the stoplight or turn signal is being actuated”, [0005]).
Regarding claim 17, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches the vehicular exterior rearview mirror assembly, comprising a powerfold actuator operable to pivot said mirror head relative to said mounting base between at least a park detent position (“the present invention provides a "powerfold" exterior mirror system”, [0009], Fig. 33 and 35 shows mirror head relative to said mounting base between at least a park detent position; “The powerfold exterior mirror 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5-6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pastrick as applied to claim 1 above, and further in view of Lynam (US 2012/0326888).

Regarding claim 5, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches the vehicular exterior rearview mirror assembly, wherein the projected turn signal icon comprises a shape (a light pattern 719 shown in FIG. 39”, 
Pastrick doesn’t explicitly teach the shape is a direction-indicating shape the projected direction-indicating shape indicating a direction away from the side of the equipped vehicle.
Pastrick and Lynam are related as exterior rearview mirror assembly.
Lynam teaches the shape is a direction-indicating shape and the direction-indicating shape indicating a direction away from the side of the equipped vehicle (Fig. 1 shows “a turn signal indicator area 19b”, [0050], arrow indicating the direction away from the side of the equipped “vehicle 16”, [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of device of Pastrick to include direction-indicating shape as taught by Lynam for the predictable result of clearly showing the turning direction of the vehicle.
Regarding claim 6, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches the projected turn signal icon comprises an pattern projected onto the ground proximate the side of the equipped vehicle (a light pattern 719 shown in FIG. 39”, [0143], “Light assembly 718 directs light downwardly … of the vehicle to provide a security light in a light pattern 719 shown in FIG. 39”, [0143]).

Pastrick and Lynam are related as exterior rearview mirror assembly.
Lynam teaches the projected turn signal icon comprises an arrow and the projected arrow pointing away from the side of the equipped vehicle (Fig. 1 shows “a turn signal indicator area 19b”, [0050], arrow indicating the direction away from the side of the equipped “vehicle 16”, [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of device of Pastrick to include arrow as taught by Lynam for the predictable result of clearly show the turning direction of the vehicle.
Regarding claim 10, the vehicular exterior rearview mirror assembly according to claim 8 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 8. 
Pastrick further teaches, wherein said turn signal indicator projects another icon onto the ground proximate the side of the equipped vehicle (“first and second illuminator portions 734 and 740”, “light emitting surfaces 734b and 740b” [0146]; “the signal light modules (or security light modules or combined security light/turn signal light modules)”, “security light module 516' within signal light module 416''' ”; [0163]) “floodlight 751”, [0149]) “provide a side light and so function as a side marker”, [0087]).
Pastrick doesn’t explicitly teach another icon is hazard lights.

Lynam teaches the hazard lights of the equipped vehicle are actuated (to provide a desired indicator or icon as seen by a person viewing … the signal indictor is activated.  For example, the signal indicating module … may comprise a triangular-shaped … element for providing a triangular-shaped indicator or icon, such as for a signal indicative of a hazard signal of the vehicle being activated; or may be any other shape as desired”, [0078]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick to include hazard lights signal as taught by Lynam for the predictable result of alerting to other drivers or walkers, as Lynam teaches in [0024].
Regarding claim 13, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches a turn signal of the equipped vehicle projected to the ground, with a mounting base of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle, (Figs. 39-41: base 712; “turn signal indicator assembly is actuated by said operator of said vehicle.” claim 47, “Light assembly 718 directs light downwardly … of the vehicle to provide a security light in a light pattern 719 shown in FIG. 39”, [0143], “the security light modules of the present invention may incorporate a signal light.  In preferred form, the signal light modules (or security light modules or combined security light/turn signal light modules)”). 

Pastrick and Lynam are related as exterior rearview mirror assembly.
Lynam teaches a turn signal indicator, responsive to actuation by the driver of equipped vehicle of the turn signal of the equipped vehicle, provides a turn signal indication viewable by drivers of other vehicles at a side lane adjacent the equipped vehicle (“a turn signal indicator and display area 19b, .. a turn signal indicator or device or element or module of the present invention may be incorporated into a mirror sub-assembly, … lane change assist indicating device or element at a portion of the mirror casing (such as at an inboard facing portion of the casing that faces generally inboard toward the side of the vehicle so as to be readily viewable by the driver of the vehicle, [0050]),
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick to include another turn signal as taught by Lynam for the predictable result of readily viewable by the driver and indicating desired direction of the vehicle to other drivers or walkers.

Claim 7, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pastrick et al. (US 20060262550) in view of Kawanishi (US 2005/0248863).

Regarding claim 7, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).

Pastrick further teaches the vehicular exterior rearview mirror assembly, wherein said turn signal indicator projects the turn signal icon onto the ground proximate the side of the equipped vehicle when the turn signal of the equipped vehicle is actuated (“a light pattern 719 shown in FIG. 39”, [0143], “Light assembly 718 directs light downwardly … of the vehicle to provide a security light in a light pattern 719 shown in FIG. 39”, [0143]).
Pastrick doesn’t explicitly teach the turn signal indicator intermittently projects the turn signal icon.
Pastrick and Kawanishi are related as exterior rearview mirror assembly.
Kawanishi teaches the turn signal indicator intermittently projects the turn signal icon ((“turn-signal lamp 6 illuminates in amber (or yellow) color to a predetermined light distribution zone in a blinking manner to notify a turning direction or the like to other drivers or walkers”, [0024]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick to include turn signal indicator intermittently projects the turn signal icon as taught by Kawanishi for the predictable result of clearly notifying the turning direction to other drivers or walkers, as Kawanishi teaches in [0024].
Regarding claim 23, Pastrick teaches a vehicular exterior rearview mirror assembly (refer to Lighted exterior mirror system for a vehicle, US 2006/0262550), said vehicular exterior rearview mirror assembly comprising: 
a mirror head (an exterior rearview mirror assembly 710, [0142]) and a mounting base (mounted to the base 712, [0142]) configured for attachment at a side of a vehicle equipped with said vehicular exterior rearview mirror assembly (a housing 714 which is pivotally mounted to the base 712, [0142]; Fig. 39 shows a vehicle equipped with said vehicular exterior rearview mirror assembly), wherein said mirror head comprises a mirror casing and a reflective element (a housing 714 and a reflective element 716, [0142], Fig. 41A),
a multifunction lighting module disposed at said mirror casing; 
wherein said multifunction lighting module, with said mounting base of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle (Figs. 39s-41A shows the casing; multifunction lighting described as, “light assembly 718 preferably includes two light sources 728 and 730 and at least one optical element 732 … Optical element 732 includes a first illuminator portion 734 which extends along the lower wall 736 of housing 714 and which directs light downwardly and rearwardly of the vehicle when the housing 714 is in its normal operating position preferably while restricting light from entering the vehicle so that the light is substantially unobservable by the occupant of the vehicle. Optical element 732 includes a second illuminator portion 740 which extends from first illuminator portion 734 and wraps around the lower outboard corner of housing 714 and upwardly along end or outboard wall 742 of housing 714.  Second illuminator portion 740 of optical element 732 projects light 
wherein said multifunction lighting module, with said mounting base of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle (Figs. 39s-41A shows the lighting module and mounting base of vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle), and responsive to actuation by a driver of the equipped vehicle of a turn signal of the equipped vehicle (“Mirror reflective element is supported by a reflective element support member, such as a backing plate, which is preferably mounted to a positioning device, for example an electrical actuator … to permit repositioning of reflective element  within housing”, 
Pastrick doesn’t explicitly teach the turn signal indication at and along a forward and sideward portion of said mirror casing.
Pastrick and Kawanishi are related as exterior rearview mirror assembly.
Kawanishi teaches the turn signal indication at and along a forward and sideward portion of said mirror casing (Figs. 2 and 4; [0043]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick to include turn signal forward and sideward portion of said mirror casing as taught by Kawanishi for the predictable result of readily viewable to the drivers or walkers of front and side of the vehicle.
Regarding claim 25, the vehicular exterior rearview mirror assembly according to claim 23 is rejected (see above).
Pastrick in view of Kawanishi teaches the vehicular exterior rearview mirror assembly according to claim 23. 
Pastrick teaches the vehicular exterior rearview mirror assembly and the multifunction lighting module as claimed in claim 23.
Kawanishi teaches the turn signal indicator intermittently projects the turn signal icon ((“turn-signal … illuminates in .. a predetermined light distribution zone in a blinking manner to notify a turning direction or the like to other drivers or walkers”, [0024]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick to include turn signal indicator intermittently projects the turn signal icon as taught by Kawanishi for the predictable result of clearly 
Regarding claim 26, the vehicular exterior rearview mirror assembly according to claim 23 is rejected (see above).
Pastrick in view of Kawanishi teaches the vehicular exterior rearview mirror assembly according to claim 23. 
Pastrick teaches the vehicular exterior rearview mirror assembly and the multifunction lighting module projects light onto the ground proximate the side of the equipped vehicle as claimed in claim 23.
Pastrick further teaches, turn signal indicator projects a stop icon onto the ground proximate the side of the equipped vehicle when brake lights of the equipped vehicle are actuated (“a signal light that is adapted to projecting light generally rearwardly of the vehicle is included in the exterior mirror housing.  An actuator for the warning light is connected with the stoplight circuit, turn signal circuit, or both the stoplight and turn 
Regarding claim 27, the vehicular exterior rearview mirror assembly according to claim 26 is rejected (see above).
Pastrick in view of Kawanishi teaches the vehicular exterior rearview mirror assembly according to claim 26. 
Pastrick teaches the vehicular exterior rearview mirror assembly and the multifunction lighting module projects light onto the ground proximate the side of the equipped vehicle as claimed in claim 23.
Pastrick further teaches the vehicular exterior rearview mirror assembly, wherein said turn signal indicator projects an amber-colored turn signal icon via actuation of at least one amber light-emitting light emitting diode of said turn signal indicator (“the security light module (516, 616, or 718) may project a colored light, such as an amber light”, .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pastrick as applied to claim 1 above, and further in view of Brester (US 2008/0100939).

Regarding claim 15, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick doesn’t explicitly teach the vehicular exterior rearview mirror assembly, comprising a camera module disposed at said mirror head, and wherein said camera module is adjustable to adjust a field of view of said camera module.
Pastrick and Brester are related as exterior rearview mirror assembly.
Brester teaches a camera module is adjustable to adjust a field of view of said camera module (exterior mirror assembly comprises a mirror housing, a mirror, a camera, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick to adjustable camera as taught by Brester for the predictable result of capturing images for the driver of the vehicle.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pastrick as applied to claim 1 above, and further in view of Zhao (US 8,459,809)

Regarding claim 16, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick doesn’t explicitly teach the vehicular exterior rearview mirror assembly, comprising a wide angle spotter mirror disposed at an upper outboard corner of said mirror head, and wherein said wide angle spotter mirror is integrally formed with an upper portion of said mirror casing of said mirror head.
Pastrick and Zhao are related as exterior rearview mirror assembly.
Zhao teaches a wide angle spotter mirror disposed at an upper outboard corner of said mirror head, and wherein said wide angle spotter mirror is integrally formed with an upper portion of said mirror casing of said mirror head (col. 4, lines 34-35: “wide angle mirror reflection portion 20”; Fig. 3 shows portion 20 is integrally formed with an upper portion of said mirror casing of said mirror head; “FIG. 3, rear substrate 24 has the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick to adjustable camera as taught by Zhao for the predictable result of providing the driver with a wider angle rearward field of view as compared to a substantially planar portion of the rearview mirror to cover blind spots.

Claim 14, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pastrick et al. (US 20060262550) in view of Kawanishi (US 2005/0248863) and further in view of Lynam (US 2012/0326888).

Regarding claim 14, the vehicular exterior rearview mirror assembly according to claim 13 is rejected (see above).
Pastrick in view of Lynam teaches the vehicular exterior rearview mirror assembly according to claim 13. 
Pastrick in view of Lynam doesn’t explicitly teach the other turn signal indicator is disposed at and along a forward and sideward portion of said mirror casing.
Pastrick and Kawanishi are related as exterior rearview mirror assembly.
Kawanishi teaches the turn signal indicator is disposed at and along a forward and sideward portion of said mirror casing (Figs. 2 and 4; [0043]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick to include turn signal forward and sideward 
Regarding claim 18, Pastrick teaches a vehicular exterior rearview mirror assembly (refer to Lighted exterior mirror system for a vehicle, US 2006/0262550), said vehicular exterior rearview mirror assembly comprising: 
a mirror head (an exterior rearview mirror assembly 710, [0142]) and a mounting base (mounted to the base 712, [0142]) configured for attachment at a side of a vehicle equipped with said vehicular exterior rearview mirror assembly (a housing 714 which is pivotally mounted to the base 712, [0142]; Fig. 39 shows a vehicle equipped with said vehicular exterior rearview mirror assembly), wherein said mirror head comprises a mirror casing and a reflective element (a housing 714 and a reflective element 716, [0142], Fig. 41A); 
a turn signal indicator (“ground illuminating light assembly 718”, [0143]; “a ground illuminating security light (or a signal light)”, [0149], “the security light modules of the present invention may incorporate a signal light.  In preferred form, the signal light modules (security light modules or combined security light/turn signal light modules”, [0163]), disposed at a lower region of said mirror casing (Fig. 41A shows illuminating light assembly 718 disposed at a lower region of said mirror casing), wherein said turn signal indicator (light assembly 718), with said mounting base (base 712) of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle (illustrated in a plan view of a vehicle in Fig.39 and 40, [0063-0064], vehicular exterior rearview mirror assembly 710, [0148]), and responsive to actuation by a driver of the equipped vehicle of a turn signal of the equipped vehicle (“Mirror reflective element is 
wherein the turn signal icon projected onto the ground proximate the side of the equipped vehicle (“a ground illuminating light of the present invention illustrating a light pattern on the ground”, [0063]; “Light assembly 718 directs light downwardly … of the vehicle to provide a security light in a light pattern 719 shown in FIG. 39”, [0143], “the security light modules of the present invention may incorporate a signal light.  In preferred form, the signal light modules (or security light modules or combined security light/turn signal light modules)”, [0163], Fig.39 shows projects onto the ground proximate the side of the equipped vehicle).
Pastrick doesn’t explicitly teach the intermittently projects a turn signal icon, and 
wherein the turn signal icon comprises a direction-indicating shape and the direction-indicating shape indicating a direction away from the side of the equipped vehicle.
Pastrick and Kawanishi are related as exterior rearview mirror assembly.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick to include turn signal indicator intermittently projects the turn signal icon as taught by Kawanishi for the predictable result of clearly notifying the turning direction to other drivers or walkers, as Kawanishi teaches in [0024].
Pastrick and Kawanishi the shape is a direction-indicating shape and the direction-indicating shape indicating a direction away from the side of the equipped vehicle.
Pastrick and Lynam are related as exterior rearview mirror assembly.
Lynam teaches the shape is a direction-indicating shape and the direction-indicating shape indicating a direction away from the side of the equipped vehicle (Fig. 1 shows “a turn signal indicator area 19b”, [0050], arrow indicating the direction away from the side of the equipped “vehicle 16”, [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of device of Pastrick to include direction-
Regarding claim 19, the vehicular exterior rearview mirror assembly according to claim 18 is rejected (see above).
Pastrick in view of Kawanishi and Lynam teaches the vehicular exterior rearview mirror assembly according to claim 18.
Kawanishi further teaches the turn signal indicator intermittently projects the turn signal icon (“turn-signal .. illuminates … a predetermined light distribution zone in a blinking manner to notify a turning direction or the like to other drivers or walkers”, [0024]), 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick to include turn signal indicator intermittently projects the turn signal icon as taught by Kawanishi for the predictable result of clearly notifying the turning direction to other drivers or walkers, as Kawanishi teaches in [0024].
Lynam further teaches the projected direction-indicating shape of the projected arrow pointing away from the side of the equipped vehicle (Fig. 1 shows “a turn signal indicator area 19b”, [0050], arrow indicating the direction away from the side of the equipped “vehicle 16”, [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of device of Pastrick in view of Kawanishi to 
Regarding claim 20, the vehicular exterior rearview mirror assembly according to claim 18 is rejected (see above).
Pastrick in view of Kawanishi and Lynam teaches the vehicular exterior rearview mirror assembly according to claim 18. 
Pastrick further teaches, turn signal indicator projects another icon onto the ground proximate the side of the equipped vehicle (“first and second illuminator portions 734 and 740”, “light emitting surfaces 734b and 740b” [0146]; “the signal light modules (or security light modules or combined security light/turn signal light modules)”, “security light module 516' within signal light module 416''' ”; [0163]) “floodlight 751”, [0149]) “provide a side light and so function as a side marker”, [0087]).
Pastrick doesn’t explicitly teach another icon is hazard lights.
Pastrick and Lynam are related as exterior rearview mirror assembly.
Lynam teaches the hazard lights of the equipped vehicle are actuated (to provide a desired indicator or icon as seen by a person viewing … the signal indictor is activated.  For example, the signal indicating module … may comprise a triangular-shaped … element for providing a triangular-shaped indicator or icon, such as for a signal indicative of a hazard signal of the vehicle being activated; or may be any other shape as desired”, [0078]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick to include hazard lights signal as taught by 
Regarding claim 21, the vehicular exterior rearview mirror assembly according to claim 18 is rejected (see above).
Pastrick in view of Kawanishi and Lynam teaches the vehicular exterior rearview mirror assembly according to claim 18. 
Pastrick further teaches, turn signal indicator projects a stop icon onto the ground proximate the side of the equipped vehicle when brake lights of the equipped vehicle are actuated (“a signal light that is adapted to projecting light generally rearwardly of the vehicle is included in the exterior mirror housing.  An actuator for the warning light is connected with the stoplight circuit, turn signal circuit, or both the stoplight and turn signal circuit, of the vehicle in order to actuate the warning light when either the stoplight or turn signal is being actuated”, [0005]).
Regarding claim 22, the vehicular exterior rearview mirror assembly according to claim 21 is rejected (see above).
Pastrick in view of Kawanishi and Lynam teaches the vehicular exterior rearview mirror assembly according to claim 21. 
Pastrick teaches the turn signal indicator projects a stop icon onto the ground proximate the side of the equipped vehicle when brake lights of the equipped vehicle are actuated (“a signal light that is adapted to projecting light generally rearwardly of the vehicle is included in the exterior mirror housing.  An actuator for the warning light is connected with the stoplight circuit, turn signal circuit, or both the stoplight and turn signal circuit, of the vehicle in order to actuate the warning light when either the stoplight or turn signal is 
Kawanishi teaches the turn signal indicator intermittently projects (“turn-signal lamp 6 illuminates in amber (or yellow) color to a predetermined light distribution zone in a blinking manner to notify a turning direction or the like to other drivers or walkers”, [0024]), 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick to include turn signal indicator intermittently projects an amber color turn signal icon as taught by Kawanishi for the predictable result of clearly notifying the turning direction to other drivers or walkers, as Kawanishi teaches in [0024].
Lynam further teaches the projected direction-indicating shape of the projected light (Fig. 1 shows “a turn signal indicator area 19b”, [0050], arrow indicating the direction away from the side of the equipped “vehicle 16”, [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of device of Pastrick in view of Kawanishi to include direction-indicating shape as taught by Lynam for the predictable result of clearly showing the turning direction of the vehicle.
Regarding claim 24, the vehicular exterior rearview mirror assembly according to claim 23 is rejected (see above).
Pastrick in view of Kawanishi teaches the vehicular exterior rearview mirror assembly according to claim 23. 
Pastrick teaches the vehicular exterior rearview mirror assembly. 

Pastrick doesn’t explicitly teach the projected turn signal icon comprises an arrow and the projected arrow pointing away from the side of the equipped vehicle.
Pastrick and Lynam are related as exterior rearview mirror assembly.
Lynam teaches the projected turn signal icon comprises an arrow and the projected arrow pointing away from the side of the equipped vehicle (Fig. 1 shows “a turn signal indicator area 19b”, [0050], arrow indicating the direction away from the side of the equipped “vehicle 16”, [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of device of Pastrick to include arrow as taught by Lynam for the predictable result of clearly show the turning direction of the vehicle.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A/Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872